Citation Nr: 1121510	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at hearings before a Veterans Law Judge in October 2009 and April 2011, and transcripts of these hearings are of record.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have onset in service and was not caused or aggravated by the Veteran's active military service.  

2.  The Veteran's tinnitus did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for entitlement to service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking service connection for bilateral hearing loss and tinnitus, which he claims are the result of acoustic trauma from aircrafts in service.  The Veteran's Form DD-214 shows that his military occupational specialty (MOS) was an aircraft mechanic.  Accordingly, exposure to loud noise in service is conceded.  However, the Veteran's service treatment records are negative for complaints of or treatment for hearing loss or tinnitus.  At the Veteran's separation examination, a whispered voice test was administered and the Veteran scored a 15/15.  

The Veteran has provided conflicting accounts of when he first noticed his hearing loss and tinnitus, testifying at an October 2009 Board hearing that he noticed hearing loss and tinnitus after an incident in service where he temporarily lost his hearing protection.  At an April 2011 hearing before the undersigned Veterans Law Judge, the Veteran testified that he first noticed problems hearing around 1989, when he was told by his employer to get his hearing checked, because he had difficulty hearing his co-workers.  However, at a March 2006 VA examination, the Veteran reported hearing loss of one year duration and tinnitus of one and a half years duration, many years after service.  

The Board has been unable to find any post-service evidence showing treatment for hearing impairment prior to the Veteran's claim in January 2006, more than thirty years after separation from service.  Records from the Social Security Administration (SSA) show that in 1996, more than twenty years after service, the Veteran complained of pain and buzzing in his right ear, but this was attributed to TMJ.  

The Board notes that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board finds the absence of complaints particularly significant in this case because the Veteran has a long history of receiving VA benefits and filing claims, dating back to his separation from service.  Thus, it is reasonable to assume that had the Veteran experienced hearing problems earlier, he would have filed a claim.  

In March 2006, the Veteran was afforded a VA audiological evaluation.  The Veteran complained of difficulty hearing for approximately one year, with difficulty hearing when there is background noise.  He also reported bilateral tinnitus of one and a half years duration.  He reported loud noise from aircraft engines and turbo props in service, but denied any significant post-service occupational or recreational noise exposure.  

Pure tone thresholds measured at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 25, 30, 55, and 60 in the right ear and 15, 25, 30, 55, and 60 in the left ear.  Speech recognition scores were 92% in both ears.  Thus, the Veteran met the criteria for a hearing loss disability in both ears.  See 38 C.F.R. § 3.385 (2010).  

However, the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were less likely than not related to his military service.  The examiner stated that the configuration of the Veteran's audiogram is more consistent with presbycusis than hearing loss due to noise exposure.  She also noted that the Veteran reported onset of hearing loss more than thirty years after separation from service.  She cited a statement from the American College of Occupational and Environmental Medicine, "hearing loss due to noise exposure does not progress in excess of what would be expected from the addition of age related threshold shifts once the exposure to noise is discontinued."  In other words, any hearing loss due to the Veteran's in-service noise exposure would be expected to develop at the time of the exposure, not thirty years later.  

The examiner also concluded that the Veteran's tinnitus was not likely related to his in-service noise exposure because it had onset more than thirty years after separation from service and the Veteran suffers from a number of non-service connected health problems that are known to cause or aggravate tinnitus.  

Based on all the above evidence, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  The Veteran's hearing was normal at separation from service and there is no medical evidence of a hearing loss disability or tinnitus in service or for more than thirty years after separation from service.  A VA audiologist concluded that the Veteran's hearing loss was more consistent with age related hearing loss and noted that if the Veteran's military noise exposure had caused hearing loss, this loss would have taken place at the time of exposure and would have stopped after the Veteran was no longer exposed to the loud noise.  She also noted that the Veteran has a number on non-service connected health problems that can cause or aggravate tinnitus.  The Board finds the VA examiner's opinion to be highly probative due to the examiner's specialized training and the clear and well-reasoned explanation for her conclusions.   

The Board acknowledges that the Veteran is competent to report his subjective observations of hearing loss and tinnitus, including his October 2009 testimony that he first experienced hearing loss and tinnitus in service.  However, the Board finds that this testimony lacks credibility due to the inconsistencies between the Veteran's various statements, as well as the statements' inconsistency with the objective medical evidence of record which shows hearing within normal limits at separation from service. 

Moreover, while the Board does not doubt the sincerity of the Veteran's current belief that his symptoms of tinnitus have been present since his years in service, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his tinnitus.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 
 
For all the above reasons, entitlement to service connection for bilateral hearing loss and tinnitus is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in February 2006 and March 2006, prior to the initial rating decision.  These letters informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability rating and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and SSA records.  The Veteran was provided an opportunity to set forth his contentions during hearings before a Veterans Law Judge in October 2009 and April 2011.  The appellant was also afforded a VA medical examination in March 2006.  The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


